Allowance
The Examiner finds claims are 1-9 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant on 02/24/2021.
The application has been amended as follows: 

6.    (currently amended) The computer program product of claim 1, wherein the Resistive Processing Unit 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 7 are considered allowable since when reading the claims in light of the specification, as per MPEP $2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims. In particular, the references do not disclose, as per claim 1, the following limitation:
translating, by one or more stochastic translators, sets of numbers corresponding to
neurons of the neural network into stochastic bitstreams, wherein a scaling factor for the scaling is applied to an amplification factor of the one or more stochastic translators.
	Dependent claims 2-6 and 8-9 are allowable per their dependency on claims 1 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANSOL DOH whose telephone number is (571)272-1293.  The examiner can normally be reached on M - F 7:30 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126